 Case 3:15-cv-01583-DMS-WVG Document 266 Filed 10/06/20 PageID.9547 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ESTATE OF BROWN, et al.,                           Case No.: 15-cv-1583-DMS (WVG)
12                                    Plaintiffs,
                                                        ORDER DENYING WITHOUT
13   v.                                                 PREJUDICE PLAINTIFFS’
                                                        MOTIONS FOR ATTORNEYS’ FEES
14   MICHAEL LAMBERT,
15                                   Defendant.
16
17         Plaintiffs’ motion for attorneys fees and costs and motion for supplemental attorneys
18   fees are currently pending before this Court. In light of Defendants’ appeal of this case,
19   the Court denies Plaintiffs’ motions without prejudice. If necessary, Plaintiffs may renew
20   their motions upon completion of the appellate process.
21         IT IS SO ORDERED.
22   Dated: October 6, 2020
23
24
25
26
27
28

                                                    1
                                                                             15-cv-1583-DMS (WVG)
